DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-15, 22-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Espacenet translation of Cuel (FR 2,573,088) as evidenced by Wkielab (2020) and Sydney (Diss. Clermont-Ferrand 2, 2013) in view of Silva et al. (Brazilian Journal of Microbiology, 2005).

In regard to claim 1, Cuel et al. disclose a method for preparing a mixture of solid potassium salts [Page 1, lines 1-2] from a fermentation juice (e.g. wines mother liquors or syrups called vinasses) [Page 1, lines 3-7], said method comprising the steps of:
a) obtaining vinasse solution with a low dry matter content [Page 2, lines 12-18] which inherently requires separating the fermentation juice from a fermentation broth (e.g. the vinasse is the liquid residue remaining after separating insoluble dry matter) [Page 2, lines 17-20];
b) adding a sufficient amount of a strong acid (e.g. sulfuric acid) to the fermentation juice of step a) to form an acidified fermentation juice [Page 3, Example] and cause precipitation of a potassium salts mixture (e.g. forming an insoluble potassium salt of the acid) [Claim 1], the fermentation juice having pH below 5 (e.g. less than 3 and preferably between 1.5 and 2.5) [Page 2, line 27];

    PNG
    media_image1.png
    567
    768
    media_image1.png
    Greyscale
c) separating the precipitated potassium salts mixture from the acidified (e.g. pH 6) fermentation juice in a rotary evaporator [Wkielab, Page 1], wherein a rotary evaporator works by drying the potassium salts to a moisture content of about 78% [Page 3, Example] and heating the acidified fermentation juice (in an evaporation flask) to cause evaporating of the volatile organic acids (e.g. boiled forming a vapor) and although Cuel does not describe the volatile organic acids as claimed, these components are 
d) recovering the dried potassium salts mixture (e.g. crystalized salts) [Page 3, Paragraph 10]; and
e) recovering the evaporated volatile organic acids comprised in the acidified fermentation juice by condensation of the vapors (e.g. distillate) via the use of condenser coils in Cuel’s rotary evaporator [Wkielab, Page 1].

The Cuel reference does not explicitly disclose fermentation juice obtained from a fermentation process for producing volatile organic acids in fermentation medium having a pH controlled by a base comprising potassium hydroxide, wherein the fermentation juice has a pH between 5 and 9. However, Silva is directed to fermentation of sugarcane juice and molasses [Title]. Fermentation is carried out in pH-controlled reactors to automatically maintain the minimal pH at 6.9 through addition of KOH [Page 397, Column 1, Paragraph 1]. When the vinasse is present in the aqueous composition comprising KOH as described by the combination of Cuel and Silva, these organic acids will form potassium salts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a fermentation juice having a pH controlled by a base because the yeast cells used in fermentation work best at specific pH values. One of ordinary skill in the art would have been motivated to utilize a standard and well known base such as potassium hydroxide to counteract the decrease in pH during the fermentation process.

	In regard to claims 2-3, Cuel et al. disclose a fermentation juice obtained from a fermentation process on complex media based on fermentable biomass as by-products of the sugar industry, wherein 

	In regard to claims 4-8, Cuel et al. disclose fermentation juice (e.g. mother liquors or syrups called vinasses) [Page 1, lines 5-30]. Vinasse comprises potassium mineral ions at a value of about 0.05 M [Sydney, Page 40]. Although the Cuel reference does not disclose potassium ion values greater than about 0.1 M and 0.2 M, in the case where the fermentation juice pH is controlled with KOH base as described by Silva, one of ordinary skill in the art would expect the potassium ion values to be greater than those recited by Cuel alone.

	In regard to claim 9, Cuel et al. disclose a step of concentrating fermentation juice before separating the precipitated potassium salts mixture from the acidified fermentation juice (e.g. the composition is concentrated before the separation step b) [Claim 2].

	In regard to claim 10, although the Cuel reference does not disclose a mixture of fermentation juice obtained from more than one batch, the mere duplication and scaling up of Cuel’s prior art process has no patentable significance unless a new and unexpected result is produced and would not establish patentability in a claim to an old process so scaled. [MPEP 2144.04].

	In regard to claims 14-15, Cuel does not describe the volatile organic acids as claimed. However, these components are presumed to be an inherent feature in vinasse as evidenced by Sydney. The volatile fatty acids in vinasse include butyric, acetic, propionic, and lactic [Page 40]. When the vinasse is present in the aqueous composition comprising KOH as described by the combination of Cuel and Silva, these organic acids will form potassium salts.

In regard to claims 22-23, Cuel discloses a precipitated potassium salt mixture comprising between about 30% and about 60% K20. (e.g. 36.3% K2O when the K mineral fraction is 30%) [Page 6, lines 14-20] and about 13.9% organic matter (present as mother syrup) [Page 6, lines 30-35]. These values lie inside the claimed ranges.

In regard to claim 24, Cuel utilizes a strong acid (e.g. sulfuric acid) [Claim 7].

	In regard to claim 25, the Cuel reference does not explicitly disclose a salt mixture comprising a mixture of arcanite and syngenite in an arcanite/syngenite weight ratio ranging from between about 5/95 and about 70/30, however, the process disclosed by the Cuel and Silva is substantially the same as the claimed method and one of ordinary skill in the art would expect the same potassium salts as claimed to form in the methods disclosed in the prior art.

In regard to claim 27, Cuel et al. disclose a concentration step [Claim 2].

Claims 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Espacenet translation of Cuel (FR 2,573,088) as evidenced by Wkielab (2020) and Sydney (Diss. Clermont-Ferrand 2, 2013) in view of Neulicht (1997).

In regard to claim 17, Cuel et al. disclose a method for treatment of a fermentation juice (e.g. wines mother liquors or syrups called vinasses) [Page 1, lines 3-7], said method comprising the steps of:
adding a strong acid (e.g. sulfuric acid) to the fermentation juice of step to cause precipitation of a potassium salts mixture (e.g. forming an insoluble potassium salt of the acid) [Claim 1];
separating the precipitated potassium salts mixture from the acidified (e.g. pH 6) fermentation juice in a rotary evaporator [Wkielab, Page 1], wherein a rotary evaporator works by drying the potassium salts to a moisture content of about 78% [Page 3, Example] and heating the acidified fermentation juice (in an evaporation flask) to cause evaporating of the volatile organic acids (e.g. boiled forming a vapor) and although Cuel does not describe the volatile organic acids as claimed, these components are presumed to be an inherent feature in vinasse as evidenced by Sydney (e.g. the volatile fatty acids in vinasse include butyric, acetic, propionic, and lactic [Page 40]);
recovering the dried potassium salts mixture (e.g. crystalized salts) [Page 3, Paragraph 10]; and
recovering the evaporated volatile organic acids comprised in the acidified fermentation juice by condensation of the vapors (e.g. distillate) via the use of condenser coils in Cuel’s rotary evaporator [Wkielab, Page 1].

In regard to claim 19, although Cuel does not describe the volatile organic acids as claimed, these components are presumed to be an inherent feature in vinasse as evidenced by Sydney (e.g. the volatile fatty acids in vinasse include butyric, acetic, propionic, and lactic [Page 40]).

	 In regard to claim 20, Cuel et al. disclose fermentation juice (e.g. mother liquors or syrups called vinasses) [Page 1, lines 5-30]. Vinasse comprises potassium mineral ions at a value of about 0.05 M [Sydney, Page 40].
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Espacenet translation of Cuel (FR 2,573,088) as evidenced by Wkielab (2020) and Sydney (Diss. Clermont-Ferrand 2, 2013) in view of Silva et al. (Brazilian Journal of Microbiology, 2005) and further in view of Stamatis (US Patent Publication No. 2012/0210759 A1).

In regard to claim 26, the Cuel reference does not disclose a step of grinding the precipitated potassium salt mixture.

Stamatis is directed to a process for producing a fertilizer from vinasse [Abstract]. The concentrated solids are dried in a micronizing and drying mill equipment and transformed into dry powder (e.g. ground) [Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grind the potassium salt product of the Cuel reference. One of ordinary skill in the art would have been motivated to do so to prepare a product suitable for packing and storage in a size and form most useful in fertilizer applications.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Espacenet translation of Cuel (FR 2,573,088) as evidenced by Wkielab (2020) and Sydney (Diss. Clermont-Ferrand 2, 2013) in view of Silva et al. (Brazilian Journal of Microbiology, 2005) and further in view of Kampen (US Patent No. 5,177,008).



Cuel does not disclose a method step wherein the recovered volatile organic acids are further purified.

Kampen is directed to the recovery of organic acids from fermentation products [Column 1, lines 18-24]. The separated clarified liquid is subjected to concentration and purification to produce organic acids in economically acceptable quantities [Column 3, lines 35-47]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further purify the organic acid components recovered in Cuel’s method. One of ordinary skill in the art would have been motivated to do so because improved purity products are more economically viable as chemical products. Furthermore, purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious.

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive.

The rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendments to the claim.



In response to applicant's argument (Pg. 8) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the treatment of a fermentation juice obtained from a microorganism biomass) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even so, Cuel is directed to beet or sugar cane distillery vinasse. Beets or sugar cane are considered biomass and distillery treatment involves fermentation which inherently involves microorganisms (e.g. yeast enzymes convert sugars and starches into alcohol).

Applicant argues (Pg. 9) it would not be possible to recover volatile organic acids at the end of Cuel’s process. This argument is not persuasive. Although Cuel does not describe the volatile organic acids as claimed, these components are presumed to be an inherent feature in vinasse as evidenced by Sydney (e.g. the volatile fatty acids in vinasse include butyric, acetic, propionic, and lactic [Page 40]). Recovery of the evaporated volatile organic acids comprised in the acidified fermentation juice is possible by condensation of the vapors (e.g. distillate) via the use of condenser coils in Cuel’s rotary evaporator [Wkielab, Page 1].

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case the Cuel reference discloses preparing a mixture of potassium salts from fermentation juice and the Silva reference is relied up for its teaching fermentation is carried out in pH-controlled reactors to automatically maintain the minimal pH at 6.9 through addition of KOH [Page 397, Column 1, Paragraph 1] and provides the motivation for treatment of fermentation juice having a pH controlled by a base comprising potassium hydroxide as claimed. The recovery of volatile organic acids in the acidified fermentation juice would be obtained by condensation of the vapors (e.g. distillate) via the use of condenser coils in Cuel’s rotary evaporator [Wkielab, Page 1]. The inherent boiling point of the organic acids and the condensation of such in a rotary evaporator is performed in Cuel’s evaporation process. Applicant argues the volatile organic acids exist in the form of salts (Pg. 11). It is unclear why Applicants argue the process performed by Cuel is presumed to obtain organic acid salts because it follows the same claimed steps of precipitation via a strong acid.

Applicant argues (Pg. 12) the Neulicht reference does not teach or suggest a fermentation process and there is no link between a fermentation process and the volatile organic compounds divulged by Neulicht and the nature of the compounds disclosed by Sydney [Page 10, lines 15-18]. Cuel, Neulicht and Sydney are all directed to processes for measurement and treatment of pollutants emitted from sugarcane processing industry. Volatile organic compounds are the primary pollutant emitted from the sugarcane industry [Neulicht 9.10.1.1.3]. It would have been obvious to one of ordinary skill in the 

Applicant’s arguments to the Stamatis reference individually (Pg. 13) are not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         August 19, 2021